
	

114 HR 4368 IH: To amend title XIX of the Social Security Act to clarify the treatment of lottery winnings and other lump sum income for purposes of income eligibility under the Medicaid program, and for other purposes.
U.S. House of Representatives
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4368
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2016
			Mr. Pitts (for himself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to clarify the treatment of lottery winnings and
			 other lump sum income for purposes of income eligibility under the
			 Medicaid program, and for other purposes.
	
	
		1.Treatment of lottery winnings and other lump-sum income for purposes of income eligibility under
			 Medicaid
 (a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (1)in subsection (a)(17), by striking (e)(14), (e)(14) and inserting (e)(14), (e)(15); and
 (2)in subsection (e)— (A)in paragraph (14) (relating to modified adjusted gross income), by adding at the end the following new subparagraph:
						
							(J)Treatment of certain lottery winnings and income received as a lump sum
 (i)In generalIn the case of an individual who is the recipient of qualified lottery winnings (pursuant to lotteries occurring on or after January 1, 2018) or qualified lump sum income (received on or after such date) and whose eligibility for medical assistance is determined based on the application of modified adjusted gross income under subparagraph (A), a State shall, in determining such eligibility, include such winnings or income (as applicable) as income received—
 (I)in the month in which such winnings or income (as applicable) is received if the amount of such winnings or income is less than $60,000;
 (II)over a period of two months if the amount of such winnings or income (as applicable) is greater than or equal to $60,000 but less than $70,000;
 (III)over a period of three months if the amount of such winnings or income (as applicable) is greater than or equal to $70,000 but less than $80,000; and
 (IV)over an additional one-month period for each increment of $10,000 of such winnings or income (as applicable) received, not to exceed 120 months (for winnings or income of $1,240,000 or more), if the amount of such winnings or income is greater than or equal to $80,000.
 (ii)Counting in equal installmentsFor purposes of clause (i), winnings or income to which such clause applies shall be counted in equal monthly installments over the applicable period of months specified in such clause.
 (iii)Qualified lottery winnings definedIn this subparagraph, the term qualified lottery winnings means winnings from a sweepstakes, lottery, or pool described in paragraph (3) of section 4402 of the Internal Revenue Code of 1986 or a lottery operated by a multistate or multijurisdictional lottery association, including amounts awarded as a lump sum payment.
 (iv)Qualified lump sum income definedIn this subparagraph, the term qualified lump sum income means income that is received as a lump sum from one of the following sources: (I)Monetary winnings from gambling (as defined by the Secretary and including gambling activities described in section 1955(b)(4) of title 18, United States Code).
 (II)Damages received, whether by suit or agreement and whether as lump sums or as periodic payments (other than monthly payments), on account of causes of action other than causes of action arising from personal physical injuries or physical sickness.
 (III)Income received as liquid assets from the estate (as defined in section 1917(b)(4)) of a deceased individual.; and
 (B)by striking (14) Exclusion and inserting (15) Exclusion. (b)Rule of constructionNothing in the amendment made by subsection (a)(2)(A) shall be construed as preventing a State from intercepting the State lottery winnings awarded to an individual in the State to recover amounts paid by the State under the State Medicaid plan under title XIX of the Social Security Act for medical assistance furnished to the individual.
			
